Citation Nr: 1640729	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  15-06 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the Veteran's death.

 2. Entitlement to dependency and indemnity compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Jose N. Zialcita


WITNESS AT HEARING ON APPEAL

Appellant, R.B., and J.Z.
ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel


INTRODUCTION

The Veteran recognized service with the Philippine Guerilla Service from January 1945 to September 1945.  The Veteran died in April 2013, and the appellant is the Veteran's widow.  There was some question as to whether the appellant was the Veteran's surviving spouse, however, a September 2014 Administrative Decision indicates that the appellant may be recognized as the Veteran's surviving spouse for VA purposes based on a deemed valid marriage.  

This matter comes before the Board of Veterans' Appeals (Board) from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

In April 2015, the appellant and others presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  During this hearing, the Appellant stressed that she was only pursuing service-connected compensation claims.  A transcript of the hearing has been associated with the claims file.

The Board acknowledges that the issue of entitlement to burial benefits, to include hospital expenses, may have been perfected.  In February 2015, the Veteran submitted a VA Form 9 addressing the issues presently on appeal, but also mentioning the issue of entitlement to burial benefits, to include hospital expenses.  However, it is not until March 2015 that a Statement of the Case (SOC) was issued in regards to the issue of entitlement to burial benefits, to include hospital expenses.  It then appears that the Veteran subsequently resubmitted the February 2015 VA Form 9 in May 2015.  If this is the case and the resubmitted VA Form 9 was timely submitted, the issue of entitlement to burial benefits, to include hospital expenses, is perfected, but not yet certified to the Board.  Furthermore, a BVA hearing by live videoconference would be necessary as the resubmitted VA Form 9 requests one.  As such, the Board will not accept jurisdiction over the issue of entitlement to burial benefits, to include hospital expenses, at this time, but it will be the subject of a subsequent Board decision, if otherwise in order.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The Veteran died in April 2013; the immediate cause of death was multi-organ failure secondary to hepatocellular carcinoma, decompensated liver diseases, and hepatorenal syndrome.

2. At the time of his death service connection was not in effect for any disabilities.  

3. The cause of death listed on the Veteran's death certificate was not incurred in or related to his military service.

4. The Veteran's peptic ulcer disease did not contribute substantially or materially to the Veteran's cause of death, combine to cause of death, or aid or lend assistance to produce death.





CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.312 (2015).
2. The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court discussed the VCAA notice requirements for a DIC claim.  In Hupp, the Court held that, when adjudicating a claim for DIC, VA must perform a different analysis depending upon whether a Veteran was service-connected for a disability during his or her lifetime. The Court concluded that, in general, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected. In addition, the Court found that the content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application.  

December 2013, February 2014, March 2014, and May 2014 letters sent to the appellant all failed to comply with the requirements of Hupp.  The appellant was not informed that no condition was service connected at the time of the Veteran's death or provided an explanation of the evidence and information required to substantiate a DIC clam based on a condition not yet service-connected.  However, the appellant has not alleged any prejudice resulting from the lack of notice. Prejudicial error occurs in the context of VCAA notice only when such error affects "the essential fairness of an adjudication" or "has the natural effect of producing prejudice."  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  Appellants must generally identify "with considerable specificity": (1) how the VCAA notice was defective; (2) what evidence the appellant would have provided or requested that VA obtain had VA fulfilled its notice obligations; and (3) how the lack of notice and evidence affected the essential fairness of the adjudication.  Id; see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (holding that a party alleging defective VCAA notice has the burden of showing how the defective notice was harmful).  

Moreover, the record contains evidence of actual knowledge on the part of the appellant with respect to the Hupp criteria.  The January 2015 SOC noted no disabilities were service connected at the time of the Veteran's death.  Additionally, the SOC explained what evidence and information is required to establish service connection for a disability as well as what evidence and information is required to establish that that condition was the principal or a contributory cause of death.  At the April 2015 hearing before the Board the appellant's representative, who testified on the appellant's behalf, demonstrated knowledge of the nature of information and evidence needed to substantiate the appellant's claim.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (actual knowledge is established by statements or actions by the claimant or the claimant's representative demonstrating an awareness of what is necessary to substantiate a claim).

In light of the above, the Board finds that no useful purpose would be served by delaying appellate review to send out additional notice letters.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service records have been associated with the claims file as well as post-service treatment records.  The appellant has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2014); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  An opinion was obtained from a VA examiner in August 2015 with an addendum being provided in May 2016.  These opinions, in combination, are adequate for the purposes of adjudicating the instant claims, as they provide the etiological opinion requested by the Board with supporting rationale.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Additionally, this case was brought before the Board in August 2015 and March 2016, both times the claims were remanded to allow the Agency of Original Jurisdiction (AOJ) to further assist the appellant in the development of the case, to include obtaining the VA opinion and clarify addendum.  The requested development having been completed, the case is once again before the Board for appellate consideration of the issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the Veteran in developing the facts pertinent to the issues on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.



Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

I. Service Connection for the Veteran's Cause of Death

The appellant claims service connection for the Veteran's cause of death.  In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312(a) (2015).  This question will be resolved by the use of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the veteran, including, particularly, autopsy reports.  Id.  

For a service-connected disability to be considered the principal or primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b) (2015).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1) (2015).

Service connection means that the facts, as shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Generally, to establish entitlement to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  All three elements must be proven.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran died in April 2013.  The death certificate lists the immediate cause of death as multi-organ failure secondary to hepatocellular carcinoma, decompensated liver diseases, and hepatorenal syndrome.  The underlying cause of death was a complicated urinary tract infection.

At the time of his death in April 2013, service connection was not in effect for any disabilities.  As such, the Board will turn to whether multi-organ failure secondary to hepatocellular carcinoma, decompensated liver diseases, or hepatorenal syndrome warrant service connection or, alternatively, if peptic ulcer disease warrants service connection and contributed to death.  

As testified to at the April 2015 Board hearing, the appellant essentially contends that the Veteran's peptic ulcer disease onset was while the Veteran was on active duty, that it continued since then, and medications taken for this condition ultimately led to his death.  A joint affidavit signed by J.L.E. and C.G.P.,  acquaintances of the Veteran, reported that the Veteran told them a recurrent peptic ulcer disease problem was acquired during his service and that at that time he did not have regular and sufficient food supplies.  The appellant submitted private treatment records indicating a diagnosis of peptic ulcer disease from February 2013.

The Board notes that, in regards to medical reports, the Veteran's service records contain only a Report of Physical Determination of Enlisted Personnel Prior to Discharge, Release from Active Duty or Retirement, completed March 1946; it provides no indication of, organ failure, hepatocellular carcinoma, decompensated liver disease, hepatorenal syndrome, or peptic ulcer disease.  Moreover, the genitourinary system and abdominal viscera were evaluated as normal.    

Additionally, service personnel records include a March 1946 Affidavit for Philippine Army Personnel, which contains a section (5) "Chronological Record of Wounds and Illness Incurred from 8 Dec 41, to Date of Return to Mil Control" with no wounds or illnesses being recorded.

In August 2015, a VA medical opinion was obtained that addressed the relationship, if any, between the cause of the Veteran's death and his military service.  The VA endocrinologist opined that it was less likely than not that the Veteran's cause of death (multi-organ failure secondary to hepatocellular carcinoma, decompensated liver disease and hepatorenal syndrome) was incurred in or due to his active duty service, to include peptic ulcer disease condition.  The endocrinologist noted that the "bleeding peptic ulcer was of a different entity separate from the hepatocellular carcinoma and liver cirrhosis" and that peptic ulcer disease gives rise to neither.  The rationale provided focused on the Veteran's cause of death and how his death was not caused by his bleeding peptic ulcer disease.  The physician did not discuss the Veteran's military service.  
The endocrinologist went on to note however that at the time of the Veteran's medical admission in April 2013 gastrointestinal bleeding was most likely active.  It was further noted that "[t]his event could have precipitated the further decompensation of an already active liver cirrhosis leading to worsening of the decompensated liver cirrhosis secondary to hepatocellular carcinoma.  Thus, it is as likely as not that the [b]leeding peptic ulcer aggravated the decompensated liver cirrhosis secondary to hepatocellular carcinoma secondary to hepatitis B infection which led to multiorgan failure and demise."

The endocrinologist did not provide a rationale as to why the Veteran's disorders that caused his death were not incurred in or due to active duty service.  Even though the physician found that it was at least as likely as not that the Veteran's peptic ulcer disease aggravated the liver, the physician did not provide an opinion as to whether the peptic ulcer disease condition was incurred in active duty service or whether the described aggravation amounted to a contributory cause of death.  The endocrinologist was also asked to consider the appellant's statements that the Veteran experienced peptic ulcer diseases prior to his separation from the military, but the endocrinologist did not do so.

An addendum opinion was requested to address these issues.  The same VA endocrinologist responded in May 2016 noting, following a thorough review of the evidence, that "[i]t is less likely than not that any of the Veteran's cause of death (multi-organ failure secondary to hepatocellular carcinoma, decompensated liver disease and hepatorenal syndrome) was incurred in or due to his active due service."  In support of this conclusion the examiner noted that "[t]here was no indication in his military records and affidavits included in the c-file of any evidence pertaining to the existence of multi-organ failure secondary to hepatocellular carcinoma, decompensated liver disease and hepatorenal syndrome while in-service."

Having concluded previously that "it is at least as likely as not that the [b]leeding peptic ulcer disease aggravated the decompensated liver cirrhosis secondary to hepatocellular carcinoma secondary to hepatitis B infection which led to multiorgan failure and demise," the endocrinologist now made clear that "[i]t is less likely than not that the Veteran's peptic ulcer disease disorder contributed substantially or materially to the Veteran's cause of death, combined to cause of death, or aided or lent assistance to produce death."  This conclusion was based on the esophagogastroduodenoscopies completed in February and March 2013 showing the source of bleeding was the grade IV esophageal varices.  

The Board acknowledges the appellants and others lay persons' assertions suggesting that the Veteran's peptic ulcer disease caused the conditions that where the immediate cause of death; however, none of them have demonstrated any specialized medical knowledge or expertise to indicate they are capable of rendering a competent medical opinion on this issue.  Although lay persons are competent to provide opinions on some medical issues, as to this specific issue, the possible etiological relationship between peptic ulcer disease and multi-organ failure secondary to hepatocellular carcinoma, decompensated liver diseases and hepatorenal syndrome, it is beyond the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).
 
In light of the August 2015 opinion with May 2016 addendum, the Board determines it is less likely as not that multi-organ failure secondary to hepatocellular carcinoma, decompensated liver diseases, or hepatorenal syndrome was incurred in service.  Furthermore, while the VA endocrinologist indicated that it was at least as likely as not that the bleeding peptic ulcer disease aggravated the decompensated liver cirrhosis secondary to hepatocellular carcinoma secondary to hepatitis B infection which led to multiorgan failure and demise, in the addendum it was made clear that this did not mean that the peptic ulcer disease contributed substantially or materially to the Veteran's cause of death, combined to cause death, or aided or lent assistance to produce death.  As such, a preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As peptic ulcer disease was not the immediate or underlying cause of death and the weight of the evidence of record is against a finding that the peptic ulcer disease contributed substantially or materially to the Veteran's cause of death, combined to cause death, or aided or lent assistance to produce death, the Board finds it unnecessary to further address whether service connection is merited for peptic ulcer disease.

II. DIC Pursuant to 38 U.S.C.A. § 1318

A surviving spouse may establish entitlement to DIC in the same manner as if the Veteran's death were service connected where it is shown that the Veteran's death was not the result of willful misconduct, and the Veteran (1) was continuously rated totally disabled for the 10 years immediately preceding death; (2) was rated totally disabled upon separation from service, was continuously so rated, and died more than five but less than ten years after separation from service; or (3) the Veteran was a former POW who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22(a).

As noted in Part I, at the time of the Veteran's death in April 2013, service connection was not in effect for any disabilities.  Moreover, a previous Board decision determined that the Veteran did not have any type of claim pending at the time of his death upon which the appellant could base an accrued benefits claim.  

Therefore, the Veteran was not in receipt of or entitled to a total disability rating during any period prior to his death.  Thus, there is no legal basis for entitlement to DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
 

ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.

Entitlement to DIC pursuant to 38 U.S.C.A. § 1318 is denied.




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


